Citation Nr: 1633332	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to January 1972, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  

2.  Evidence received since the May 2007 denial of service connection for tinnitus was not previously considered by agency decision makers; however, it is not material to the Veteran's claim and does not raise a reasonable probability of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2007 decision denying the Veteran's claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A claim for service connection for tinnitus was previously denied in a May 2007 rating decision, on the basis that the disability was not incurred in or caused by active military service.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year of the date of its issuance.  Thus, the May 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Evidence added to the record since the prior May 2007 denial includes VA treatment records, an October 2015 VA examination report, and the Veteran's lay statements.

VA treatment notes of record indicate both the Veteran's denial and endorsement of tinnitus symptoms.  This evidence is considered new because it was not of record and considered in the May 2007 rating decision.  It is not, however, material to the Veteran's claim, as the presence of tinnitus was established at the time of the last final denial of record, and this evidence does not relate to an unestablished fact necessary to substantiate the claim (i.e., the etiology of the Veteran's tinnitus).  

The October 2015 VA audiological examination confirmed the presence of tinnitus, and the examiner opined that the disability was less likely than not related to the Veteran's active service.  This report, while new, contains a negative nexus opinion regarding the etiology of tinnitus, and therefore does not serve to reopen the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to an appellant's case and that supports the previous denial cannot trigger a reopening of the claim).

Similarly, the Veteran's lay statements do not constitute new and material evidence.  In this regard, a May 2011 VA audiology consult reflects the Veteran's report of tinnitus "for the last year," and during the October 2015 VA audiological examination he reported tinnitus that began "about six months ago."  Id.

In sum, for reasons outlined above, new and material evidence has not been received to reopen the previously denied claim.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for tinnitus.



REMAND

Regarding sleep apnea, given that the Veteran not yet been afforded an examination specifically to evaluate the nature and etiology of his disability, to include its relationship to diabetes mellitus, one should be scheduled on remand.

Regarding hypertension, the July 2011 VA diabetes examiner's negative etiology opinion does not address aggravation and is therefore inadequate for rating purposes.  Accordingly, an examination should also be scheduled for this claim on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The entire claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings reported in detail.  The examiner should address the following:

a)  Is at least as likely as not (a 50 percent or greater probability) that the sleep apnea had its onset during or is otherwise related to the Veteran's active military service, to include his exposure to herbicides therein?  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure in addressing the etiology of the disorder.

b)  Is it at least as likely as not that sleep apnea is proximately due to service-connected diabetes mellitus?

c)  Is it at least as likely as not that sleep apnea is aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus?

A robust rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The entire claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings reported in detail.  The examiner should address the following:

a)  Is at least as likely as not (a 50 percent or greater probability) that the hypertension had its onset during or is otherwise related to the Veteran's active military service, to include his exposure to herbicides therein?  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure in addressing the etiology of the disorder.  Note that the National Academy of Sciences, Institute of Health, has found "limited/suggestive" evidence that hypertension is related to herbicide exposure.  

b)  Is it at least as likely as not that hypertension is proximately due to service-connected diabetes mellitus?  

c)  Is it at least as likely as not that hypertension is aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus?

A robust rationale must be provided for all opinions expressed.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


